            Case 7:21-cv-00610-PMH Document 3 Filed 05/10/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                              Plaintiff,
                                                                    Case No. 21-cv-00610
               -against-

 JUAN GONZALES AGENCY CORP., ALLSTATE                   DEFENDANT JUAN GONZALES
FINANCIAL SERVICES, LLC, ALLSTATE                       ANGENCY, CORP.’S RULE 7.1
INSURANCE COMPANY, THE ALLSTATE                         CORPORATE DISCLOSURE
CORPORATION, ALLSTATE LIFE INSURANCE                    STATEMENT
COMPANY OF NEW YORK, PAYROLLING
PARTNERS, INC.,
and JUAN GONZALES individually,

                              Defendants.

                   Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable the

  Judges and Magistrate Judges of this Court to evaluate possible disqualification or recusal, the

  undersigned, as counsel for Defendant Juan Gonzales Agency, Corp. hereby states that that no

  parent corporation or publicly held corporation owns more than 10% of Juan Gonzales Agency,

  Corp.’s stock.

  Dated: May 10, 2021
         New York, New York
                                                      Respectfully submitted,

                                                      JACKSON LEWIS P.C.
                                                      666 Third Avenue
                                                      New York, New York 10017
                                                      (212) 545-4000
                                                      MellkW@jacksonlewis.com
                                                      Catherine.Tucciarello@jacksonlewis.com

                                               By:    _/s/ Wendy J. Mellk________________
                                                      Wendy J. Mellk
                                                      Catherine R. Tucciarello

                                                      Attorneys for Defendants
                                                      Juan Gonzales Agency, Corp. and Juan
                                                      Gonzales
